        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 1 of 33




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCINDIA MONDAY,                      )
                                      )
            Plaintiff,                )
                                      )
v.                                    )      Case No. 4:21-CV-00014-HLM-
                                      )      WEJ
COMMUNITY HEALTH                      )
SERVICES OF GEORGIA DBA               )
SYSTEM ADMINISTRATIVE                 )
SERVICES, LLC                         )
                                      )
            Defendant.                )
                                      )

                                    ANSWER

      COMES NOW, System Administrative Services, LLC 1 (“Defendant”), by

and through counsel, Constangy, Brooks, Smith & Prophete, LLP, and answers the




11
   The Defendant named in the case caption is a misnomer. System Administrative
Services, LLC is not a “d/b/a” of Community Health Services of Georgia, LLC, since
they are separate and distinct legal entities. Community Health Services of Georgia,
LLC and System Administrative Services, LLC are both registered with the Georgia
Secretary of State. However, Community Health Services, LLC is no longer an
active entity in Georgia, as it has been terminated with the Secretary of State.
Plaintiff was employed by System Administrative Services, LLC and the Summons
issued by the Court (Doc. 2) was directed to System Administrative Services, LLC.
Thus, this response will be on behalf of the correct Defendant, System
Administrative Services, LLC.
           Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 2 of 33




numbered paragraphs of the Complaint filed by Plaintiff Lucindia Monday as

follows:

                                  FIRST DEFENSE

      Answering the specific allegations of the Complaint, Defendant responds to

them as follows:

                             NATURE OF COMPLAINT

      1.       In response to the allegations contained in Paragraph 1 of the

Complaint, Defendant admits that Plaintiff purports to bring this action pursuant to

the statutes cited therein. Defendant denies all remaining allegations, including any

allegation or implication that Defendant violated any laws or that Plaintiff is entitled

to any of the relief that she seeks.

                          JURISDICTION AND VENUE

      2.       In response to the allegations contained in Paragraph 2 of the

Complaint, Defendant admits only that this Court has personal and subject matter

jurisdiction to adjudicate the claims alleged as currently pled in Plaintiff’s Complaint

filed on January 21, 2021.

      3.       In response to the allegations contained in Paragraph 3, Defendant

admits only that Plaintiff was assigned to a System Administrative Services location

in Gray, Georgia and System Administrative Services’ principal place of business is

                                           2
           Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 3 of 33




also Gray, Georgia, and it has locations in Macon and Hawkinsville, Georgia, all of

which are in Middle District of Georgia, Macon Division. Defendant denies any and

all remaining allegations in Paragraph 3 of the Complaint.

                                      PARTIES

      4.       Defendant admits the allegations contained in Paragraph 4 of the

Complaint.

      5.       Defendant admits the allegations contained in Paragraph 5 of the

Complaint.

      6.       In response to the allegation contained in Paragraph 6 of the Complaint,

Defendant admits only that it is registered with the Secretary of State of Georgia and

has appropriate business licenses. Defendant denies any and all remaining

allegations in Paragraph 6 of the Complaint.

      7.       In response to the allegations contained in Paragraph 7 of the

Complaint, Defendant admits only that Plaintiff was employed by System

Administrative Services, LLC from July 25, 2018, to July 17, 2020. Defendant

denies any and all remaining allegations in Paragraph 7 of the Complaint.

      8.       In response to the allegation contained in Paragraph 8 of the Complaint,

Defendant admits only that it is registered with the Secretary of State of Georgia and

has appropriate business licenses. Further, Defendant admits only that Plaintiff was

                                           3
           Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 4 of 33




assigned to a System Administrative Services location in Gray, Georgia and System

Administrative Services’ principal place of business is also Gray, Georgia, and it has

locations in Macon and Hawkinsville, Georgia, all of which are in Middle District

of Georgia, Macon Division. Defendant denies any and all remaining allegations in

Paragraph 8 of the Complaint.

      9.       In response to the allegations contained in Paragraph 9 of the

Complaint, Defendant admits only that it employed Plaintiff longer than twelve

months and that she worked more than 1,250 hours during the twelve months

preceding her termination. The remaining allegations constitute legal conclusions to

which no response is required. To the extent a response is required, Defendant denies

the allegation.

      10.      In response to the allegations contained in Paragraph 10 of the

Complaint, Defendant admits only that Plaintiff is a female, and that she is an

American citizen and upon information and belief is a resident of the State of

Georgia. The remaining allegations constitute legal conclusions to which no

response is required. To the extent a response is required, Defendant denies the

allegations.

      11.      In response to the allegations contained in Paragraph 11 of the

Complaint, Defendant admits only that it employs more than fifty individuals within

                                          4
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 5 of 33




a 75-mile radius of Plaintiff’s previous worksite. Defendant denies any and all

remaining allegations in Paragraph 11 of the Complaint.

      12.    The allegations contained in Paragraph 12 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      13.    In response to the allegations contained in Paragraph 13 of the

Complaint, Defendant admits only that it employs more than fifteen people. The

remaining allegations constitute legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the allegations.

                     ADMINISTRATIVE PROCEDURES

      14.    In response to the allegations contained in Paragraph 14 of the

Complaint, Defendant admits only that Plaintiff filed an EEOC Charge against

Defendant on July 31, 2020. Defendant denies any and all remaining allegations

contained in Paragraph 14 of the Complaint.

      15.    Upon information and belief, Defendant admits the allegations

contained in Paragraph 15 of the Complaint.

                          FACTUAL ALLEGATIONS

      16.    Defendant admits the allegations contained in Paragraph 16 of the

Complaint.

                                         5
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 6 of 33




      17.    In response to the allegations contained in Paragraph 17 of the

Complaint, Defendant admits only that due to COVID-19 there were additional tasks

related to tracking, reporting, and staffing that Human Resources assisted the centers

with. Defendant denies any and all remaining allegations contained in Paragraph 17

of the Complaint.

      18.    The allegations contained in Paragraph 18 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      19.    In response to the allegations contained in Paragraph 19 of the

Complaint, Defendant admits only that Plaintiff alleged that she had a medical

condition. Defendant lacks knowledge or information sufficient to form a belief

about the truth of that representation. Defendant denies any and all remaining

allegations in Paragraph 19 of the Complaint.

      20.    Defendant lacks knowledge or information sufficient to form a belief

about the truth the allegations contained in Paragraph 20 of the Complaint, and

accordingly denies the same.

      21.    In response to the allegations contained in Paragraph 21 of the

Complaint, Defendant admits only that on May 22, 2020, Plaintiff told Sandra Jean

by email that her increased workload was having a negative impact on her health.

                                          6
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 7 of 33




Defendant lacks knowledge or information sufficient to form a belief about the truth

of that representation. Defendant denies any and all remaining allegations in

Paragraph 21 of the Complaint.

      22.    Defendant denies the allegations contained in Paragraph 22 of the

Complaint.

      23.    Defendant denies the allegations contained in Paragraph 23 of the

Complaint.

      24.    In response to the allegation contained in Paragraph 24 of the

Complaint, Defendant admits only that Sandra Jean addressed Plaintiff’s missed

deadlines. Defendant denies any and all remaining allegations in Paragraph 24 of the

Complaint.

      25.    Defendant denies the allegations contained in Paragraph 25 of the

Complaint.

      26.    Defendant denies the allegations contained in Paragraph 26 of the

Complaint.

      27.    In response to the allegation contained in Paragraph 27 of the

Complaint, Defendant admits only that on June 14, 2020, Plaintiff sent Sandra Jean

an email requesting FMLA leave. Defendant denies any and all remaining

allegations in Paragraph 27 of the Complaint.

                                         7
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 8 of 33




      28.    In response to the allegation contained in Paragraph 28 of the

Complaint, Defendant admits only that Plaintiff courtesy copied Brandon Poole on

her email to Sandra Jean. Defendant denies any and all remaining allegations in

Paragraph 28 of the Complaint.

      29.    Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 29 of the Complaint, and

accordingly denies same.

      30.    Defendant admits the allegations contained in Paragraph 30 of the

Complaint.

      31.    In response to the allegations contained in Paragraph 31 of the

Complaint, Defendant admits only that Plaintiff complained about Sandra Jean.

Defendant denies any and all remaining allegations contained in Paragraph 31 of the

Complaint.

      32.    In response to the allegations contained in Paragraph 32 of the

Complaint, Defendant admits only that Plaintiff complained about issues

communicating with Sandra Jean. Defendant denies any and all remaining

allegations contained in Paragraph 32 of the Complaint.

      33.    Defendant denies the allegations contained in Paragraph 33 of the

Complaint.

                                        8
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 9 of 33




      34.    In response to the allegations contained in Paragraph 34 of the

Complaint, Defendant admits only that Plaintiff was treated on June 15, 2020.

Defendant denies any and all remaining allegations contained in Paragraph 34 of the

Complaint.

      35.    In response to the allegations contained in Paragraph 35 of the

Complaint, Defendant admits only that Plaintiff sought FMLA leave from June 15,

2020, to July 15, 2020. Defendant denies any and all remaining allegations contained

in Paragraph 35 of the Complaint.

      36.    In response to the allegations contained in Paragraph 36 of the

Complaint, Defendant admits only that the June 22, 2020, FMLA certification

provided by Plaintiff diagnosed her as having “acute anxiety adjust disorder with

mood changes” and it identified “limitations on duration to 4 hours per day.”

Defendant denies any and all remaining allegations contained in Paragraph 36 of the

Complaint.

      37.    Defendant admits the allegations contained in Paragraph 37 of the

Complaint.

      38.    Defendant admits the allegations contained in Paragraph 38 of the

Complaint.




                                         9
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 10 of 33




      39.    Defendant admits the allegations contained in Paragraph 39 of the

Complaint.

      40.    In response to the allegations in Paragraph 40 of the Complaint,

Defendant admits only that Plaintiff was sent an email approving her FMLA request

from June 15, 2020 to July 15, 2020, but denies that the email stated the FMLA

would be continuous. Defendant denies any and all remaining allegations contained

in Paragraph 40 of the Complaint.

      41.    Defendant admits the allegations contained in Paragraph 41 of the

Complaint.

      42.    In response to the allegations contained in Paragraph 42 of the

Complaint, Defendant admits only that Plaintiff submitted a modified

accommodations request from her doctor on July 2, 2020, to limit her work day to

eight hours. Defendant denies any and all remaining allegations contained in

Paragraph 42 of the Complaint.

      43.    Defendant denies the allegations contained in Paragraph 43 of the

Complaint.

      44.    In response to the allegations contained in Paragraph 44 of the

Complaint, Defendant admits only that Plaintiff was sent an email that stated that

“the essential functions of a Human Resource Manager … require the ability to work

                                       10
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 11 of 33




over 8 hours when needed,” and that the company “cannot guarantee installation

from stressors of the position.” Defendant denies any and all remaining allegations

contained in Paragraph 44 of the Complaint.

      45.    In response to the allegations contained in Paragraph 45 of the

Complaint, Defendant admits only that Plaintiff sent a response email to Defendant.

Defendant denies any and all remaining allegations contained in Paragraph 45 of the

Complaint.

      46.    In response to the allegations contained in Paragraph 46 of the

Complaint, Defendant admits only that it accommodated Plaintiff’s request to work

only eight hours a day and sought additional information concerning other

“accommodations” requested. Defendant denies any and all remaining allegations

contained in Paragraph 46 of the Complaint.

      47.    Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 47 of the Complaint, and

accordingly denies the same.

      48.    Defendant denies the allegations contained in Paragraph 48 of the

Complaint.

      49.    Defendant denies the allegations contained in Paragraph 49 of the

Complaint.

                                        11
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 12 of 33




      50.    In response to the allegations contained in Paragraph 50 of the

Complaint, Defendant admits only that Plaintiff’s employment was terminated on

July 17, 2020. Defendant denies any and all remaining allegations contained in

Paragraph 50 of the Complaint.

      51.    In response to the allegations contained in Paragraph 51 of the

Complaint, Defendant admits only that Plaintiff was told Defendant was “headed in

a different direction.” Defendant denies any and all remaining allegations contained

in Paragraph 51 of the Complaint.

      52.    In response to the allegations contained in Paragraph 52 of the

Complaint, Defendant admits only that it listed “terminated” as the reason for

separation on the Georgia Department of Labor Separation Notice. Defendant denies

any and all remaining allegations contained in Paragraph 52 of the Complaint.

      53.    Defendant denies the allegations contained in Paragraph 53 of the

Complaint.

      54.    Defendant denies the allegations contained in Paragraph 54 of the

Complaint.

      55.    Defendant denies the allegations contained in Paragraph 55 of the

Complaint.




                                        12
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 13 of 33




      56.    Defendant denies the allegations contained in Paragraph 56 of the

Complaint.

      57.    Defendant denies the allegations contained in Paragraph 57 of the

Complaint.

      58.    Defendant denies the allegations contained in Paragraph 58 of the

Complaint.

      59.    Defendant denies the allegations contained in Paragraph 59 of the

Complaint.

                             CLAIMS FOR RELIEF

                      COUNT I: FMLA INTERFERENCE

      60.    In response to the allegations contained in Paragraph 60 of the

Complaint, Defendant adopts and incorporates by reference its responses to

Paragraphs 16-59 above, as if fully stated herein.

      61.    The allegations contained in Paragraph 61 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      62.    The allegations contained in Paragraph 62 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

                                         13
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 14 of 33




      63.    Defendant admits the allegations contained in Paragraph 63 of the

Complaint.

      64.    Defendant admits the allegations contained in Paragraph 64 of the

Complaint.

      65.    Defendant admits the allegations contained in Paragraph 65 of the

Complaint.

      66.    The allegations contained in Paragraph 66 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      67.    In response to the allegations contained in Paragraph 67 of the

Complaint, Defendant admits only that Plaintiff alleged that she had a medical

condition requiring leave. Defendant lacks knowledge or information sufficient to

form a belief about the truth of that representation. Defendant denies any and all

remaining allegations contained in Paragraph 67 of the Complaint.

      68.    The allegations contained in Paragraph 68 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      69.    In response to the allegations contained in Paragraph 69 of the

Complaint, Defendant admits only that Plaintiff alleged that she had a medical

                                        14
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 15 of 33




condition requiring leave. Defendant lacks knowledge or information sufficient to

form a belief about the truth of that representation. Defendant denies any and all

remaining allegations contained in Paragraph 69 of the Complaint.

      70.    Defendant denies the allegations contained in Paragraph 70 of the

Complaint.

      71.    Defendant denies the allegations contained in Paragraph 71 of the

Complaint.

      72.    Defendant denies the allegations contained in Paragraph 72 of the

Complaint.

      73.    Defendant denies the allegations contained in Paragraph 73 of the

Complaint.

      74.    Defendant denies the allegations contained in Paragraph 74 of the

Complaint.

                      COUNT II: FMLA RETALIATION

      75.    In response to the allegations contained in Paragraph 75 of the

Complaint, Defendant adopts and incorporates by reference its responses to

Paragraphs 16-59 above, as if fully stated herein.




                                         15
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 16 of 33




      76.    The allegations contained in Paragraph 76 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      77.    The allegations contained in Paragraph 77 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      78.    Defendant admits the allegations contained in Paragraph 78 of the

Complaint.

      79.    Defendant admits the allegations contained in Paragraph 79 of the

Complaint.

      80.    Defendant admits the allegations contained in Paragraph 80 of the

Complaint.

      81.    The allegations contained in Paragraph 81 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      82.    In response to the allegations contained in Paragraph 82 of the

Complaint, Defendant admits only that Plaintiff alleged that she had a medical

condition requiring leave. Defendant lacks knowledge or information sufficient to




                                        16
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 17 of 33




form a belief about the truth of that representation. Defendant denies any and all

remaining allegations contained in Paragraph 82 of the Complaint.

      83.    The allegations contained in Paragraph 83 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      84.    In response to the allegations contained in Paragraph 84 of the

Complaint, Defendant admits only that Plaintiff alleged that she had a medical

condition requiring leave. Defendant lacks knowledge or information sufficient to

form a belief about the truth of that representation. Defendant denies any and all

remaining allegations contained in Paragraph 84 of the Complaint.

      85.    Defendant denies the allegations contained in Paragraph 85 of the

Complaint.

      86.    Defendant denies the allegations contained in Paragraph 86 of the

Complaint.

      87.    Defendant denies the allegations contained in Paragraph 87 of the

Complaint.

      88.    Defendant denies the allegations contained in Paragraph 88 of the

Complaint.




                                        17
         Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 18 of 33




        89.   Defendant denies the allegations contained in Paragraph 89 of the

Complaint.

 COUNT III: DISABILITY DISCRIMINATION IN VIOLATION OF ADA

        90.   In response to the allegations contained in Paragraph 90 of the

Complaint, Defendant adopts and incorporates by reference its responses to

Paragraphs 16-59 above, as if fully stated herein.

        91.   Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 91, and accordingly denies

same.

        92.   The allegations contained in Paragraph 92 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

        93.   In response to the allegations contained in Paragraph 93 of the

Complaint, Defendant admits only that Plaintiff requested accommodations for an

alleged medical condition. Defendant lacks knowledge or information sufficient to

form a belief about the truth of that representation. Defendant denies any and all

remaining allegations contained in Paragraph 93 of the Complaint.

        94.   Defendant denies the allegations contained Paragraph 94 of the

Complaint.

                                         18
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 19 of 33




      95.    The allegations contained in Paragraph 95 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      96.    The allegations contained in Paragraph 96 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

      97.    Defendant denies the allegations contained in Paragraph 97 of the

Complaint.

      98.    Defendant denies the allegations contained in Paragraph 98 of the

Complaint.

      99.    Defendant denies the allegations contained in Paragraph 99 of the

Complaint.

      100. Defendant denies the allegations contained in Paragraph 100 of the

Complaint.

      101. Defendant denies the allegations contained in Paragraph 101 of the

Complaint.

      102. Defendant denies the allegations contained in Paragraph 102 of the

Complaint.




                                        19
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 20 of 33




      103. Defendant denies the allegations contained in Paragraph 103 of the

Complaint.

      104. Defendant denies the allegations contained in Paragraph 104 of the

Complaint.

      105. Defendant denies the allegations contained in Paragraph 105 of the

Complaint.

      106. Defendant denies the allegations contained in Paragraph 106 of the

Complaint.

      107. Defendant denies the allegations contained in Paragraph 107 of the

Complaint.

      108. Defendant denies the allegations contained in Paragraph 108 of the

Complaint.

      109. In response to the allegations contained in Paragraph 109 of the

Complaint, Defendant admits that Plaintiff seeks these damages, but denies that

Plaintiff is entitled to such damages or entitled to any other remedies or damages.

Defendant denies any and all remaining allegations in Paragraph 109 of the

Complaint.




                                        20
         Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 21 of 33




 COUNT IV: FAILURE TO ACCOMMODATE IN VIOLATION OF ADA

        110. In response to the allegations contained in Paragraph 110 of the

Complaint, Defendant adopts and incorporates by reference its responses to

Paragraphs 16-59 above, as if fully stated herein.

        111. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 111, and accordingly denies

same.

        112. The allegations contained in Paragraph 112 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

        113. In response to the allegations in Paragraph 113 of the Complaint,

Defendant admits only that Plaintiff requested accommodations for an alleged

medical condition. Defendant lacks knowledge or information sufficient to form a

belief about the truth of that representation. Defendant denies any and all remaining

allegations contained in Paragraph 113 of the Complaint.

        114. The allegations contained in Paragraph 114 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.




                                         21
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 22 of 33




      115. Defendant denies the allegations contained in Paragraph 115 of the

Complaint.

      116. In response to the allegations contained in Paragraph 116 of the

Complaint, Defendant admits only that Plaintiff requested limited hours of work.

Defendant denies any and all remaining allegations in Paragraph 116 of the

Complaint.

      117. Defendant denies the allegations contained in Paragraph 117 of the

Complaint.

      118. Defendant denies the allegations contained in Paragraph 118 of the

Complaint.

      119. Defendant denies the allegations contained in Paragraph 119 of the

Complaint.

      120. Defendant denies the allegations contained in Paragraph 120 of the

Complaint.

      121. Defendant denies the allegations contained in Paragraph 121 of the

Complaint.

      122. Defendant denies the allegations contained in Paragraph 122 of the

Complaint.




                                      22
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 23 of 33




      123. Defendant denies the allegations contained in Paragraph 123 of the

Complaint.

      124. Defendant admits only that these damages are available under the ADA,

but deny that Plaintiff is entitled to these damages or any other damages or relief.

Defendant denies any and all remaining allegations contained in Paragraph 124 of

the Complaint.

      125. Defendant denies the allegations contained in Paragraph 125 of the

Complaint.

      126. In response to the allegations contained in Paragraph 126 of the

Complaint, Defendant admits that Plaintiff seeks these damages, but denies that

Plaintiff is entitled to such damages or entitled to any other relief or damages.

Defendant denies any and all remaining allegations in Paragraph 126 of the

Complaint.

COUNT V: RETALIATION IN VIOLATION OF THE ADA, AS AMENDED

      127. In response to the allegations contained in Paragraph 127 of the

Complaint, Defendant adopts and incorporates by reference its responses to

Paragraphs 16-59 above, as if fully stated herein.




                                         23
         Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 24 of 33




        128. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations contained in Paragraph 111, and accordingly denies

same.

        129. The allegations contained in Paragraph 129 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

        130. In response to the allegations contained in Paragraph 130 of the

Complaint, Defendant admits only that Plaintiff alleged that she had a medical

condition requiring leave. Defendant lacks knowledge or information sufficient to

form a belief about the truth of that representation. Defendant denies any and all

remaining allegations contained in Paragraph 130 of the Complaint.

        131. The allegations contained in Paragraph 131 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

        132. Defendant denies the allegations contained in Paragraph 132 of the

Complaint.

        133. The allegations contained in Paragraph 133 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations.

                                         24
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 25 of 33




      134. Defendant denies the allegations contained in Paragraph 134 of the

Complaint.

      135. Defendant denies the allegations contained in Paragraph 135 of the

Complaint.

      136. Defendant denies the allegations contained in Paragraph 136 of the

Complaint.

      137. Defendant denies the allegations contained in Paragraph 137 of the

Complaint.

      138. Defendant denies the allegations contained in Paragraph 138 of the

Complaint.

      139. Defendant denies the allegations contained in Paragraph 139 of the

Complaint.

      140. In response to the allegations contained in in Paragraph 140 of the

Complaint, Defendant admits only that these damages are available under the ADA,

but deny that Plaintiff is entitled to these damages or any other damages or relief.

Defendant denies any and all remaining allegations contained in Paragraph 140 of

the Complaint.

      141. Defendant denies the allegations contained in Paragraph 141 of the

Complaint.

                                        25
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 26 of 33




       142. In response to the allegations contained in Paragraph 142 of the

Complaint, Defendant admits that Plaintiff seeks these damages, but denies that

Plaintiff is entitled to such damages or entitled to any other relief or damages.

Defendant denies any and all remaining allegations in Paragraph 142 of the

Complaint.

       143. Defendant denies any and allegations contained within the Complaint

that is not specifically admitted herein.

                               PRAYER FOR RELIEF

       Defendant denies any and all allegations which may be contained under

Plaintiff’s prayer for relief, including subparagraphs (a) through (i), and further

denies that Plaintiff is entitled to the relief prayed for or to any other relief.

                                 SECOND DEFENSE

       Community Health Services of Georgia, LLC is not a proper party to this

action, as Plaintiff was employed by System Administrative Services, LLC, which

is a separate and distinct entity from Community Health Services of Georgia, LLC.

                                  THIRD DEFENSE

       Plaintiff fails to state a claim upon which relief can be granted under the

Family and Medical Leave Act of 1993 (FMLA).




                                            26
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 27 of 33




                              FOURTH DEFENSE

       Defendant’s actions with respect to Plaintiff’s employment were premised

upon legitimate, nondiscriminatory, and non-retaliatory reasons.

                                FIFTH DEFENSE

       Plaintiff is not entitled to back pay, liquidated damages, interest, or other

monetary losses arising from her claims because Defendant did not interfere with

Plaintiff’s FMLA rights, retaliate against Plaintiff, or otherwise violate the FMLA

or the ADA.

                                SIXTH DEFENSE

       Defendant pleads all applicable statutes of limitations under the FMLA.

                              SEVENTH DEFENSE

       Plaintiff was afforded all rights to which she was entitled under the FMLA.

                               EIGHTH DEFENSE

       Defendant did not act with malice or reckless indifference to the rights of

Plaintiff.

                                NINTH DEFENSE

       Defendant did not interfere with any rights of Plaintiff under the FMLA.




                                         27
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 28 of 33




                                 TENTH DEFENSE

      Defendant did not retaliate against Plaintiff for exercising her rights under the

FMLA.

                              ELEVENTH DEFENSE

      Plaintiff was discharged from Defendant’s employ for legitimate business

reasons.

                               TWELFTH DEFENSE

      Plaintiff was an at-will employee of Defendant, and Defendant had the right

to terminate her employment at any time for any reason.

                             THIRTEENTH DEFENSE

      Defendant cannot be held liable for acts of its employees that it neither

participated in, nor authorized, nor ratified.

                            FOURTEENTH DEFENSE

      Plaintiff has suffered no compensable damages.

                              FIFTEENTH DEFENSE

       Plaintiff has failed to mitigate any damages that she may have suffered.

                              SIXTEENTH DEFENSE

      Plaintiff has unreasonably failed to take advantage of any preventative or

corrective opportunities provided by Defendant or to avoid harm otherwise.

                                           28
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 29 of 33




                           SEVENTEENTH DEFENSE

      Plaintiff is not entitled to recover liquidated damages arising from her claims

under the FMLA because Defendant acted in good faith and had reasonable grounds

for believing that its actions did not violate Plaintiff’s rights under that statute,

regardless of the ultimate lawfulness of its actions.

                            EIGHTEENTH DEFENSE

      Plaintiff is not entitled to equitable relief under the FMLA, since Defendant’s

actions were premised upon legitimate reasons.

                            NINETEENTH DEFENSE

      Plaintiff is not entitled to back pay or front pay to the extent she has been

employed since her termination.

                             TWENTIETH DEFENSE

      Defendant did not violate any legal duty owed to Plaintiff.

                           TWENTY-FIRST DEFENSE

      Defendant acted in good faith.

                         TWENTY-SECOND DEFENSE

      To the extent Defendant learns that Plaintiff violated any additional policies

or procedures or otherwise participated in actions warranting termination subsequent

to her termination, her claims are barred under the theory of after-acquired evidence.

                                          29
       Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 30 of 33




                          TWENTY-THIRD DEFENSE

      Plaintiff’s claims under ADA for compensatory and punitive damages are

limited to the amounts authorized by 42 U.S.C. § 1981a(b).

                        TWENTY-FOURTH DEFENSE

      Plaintiff fails to state a claim upon which relief can be granted under the

Americans with Disabilities Act of 1990 (ADA).

                          TWENTY-FIFTH DEFENSE

      Plaintiff cannot make out a prima facie case of discrimination or retaliation

under the ADA.

                          TWENTY-SIXTH DEFENSE

      To the extent that Plaintiff failed to include claims in her Charge of

Discrimination filed with the EEOC, she has failed to exhaust her administrative

remedies as to those claims.

                        TWENTY-SEVENTH DEFENSE

       To the extent that Plaintiff alleges acts or omissions that occurred more than

180 days prior to the date on which Plaintiff filed her Charge of Discrimination with

the EEOC, her ADA claims are barred by the statute of limitations.




                                         30
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 31 of 33




                          TWENTY-EIGHTH DEFENSE

       During Plaintiff’s employment with Defendant, Plaintiff was not a “qualified

individual with a disability,” nor was Plaintiff perceived by, or regarded as, having

a disability; and Plaintiff therefore was not entitled to the protections of the ADA.

                           TWENTY-NINTH DEFENSE

       Assuming Plaintiff was a “qualified individual with a disability,” Defendant

would have taken the same employment actions without regard to any such

disability.

                              THIRTIETH DEFENSE

       Assuming that Plaintiff was a “qualified individual with a disability,”

Defendant provided any and all reasonable accommodations that Defendant was

legally required to provide to Plaintiff without resulting in undue hardship on the

conduct of Defendant’s business.

                            THIRTY-FIRST DEFENSE

       Plaintiff’s failure to engage in the “interactive process” is fatal to her ability

to prevail on her claim of failure to reasonably accommodate any alleged disability.

                          THIRTY-SECOND DEFENSE

       Plaintiff has unreasonably failed to take advantage of any preventative or

corrective opportunities provided by Defendant or to avoid harm otherwise.

                                           31
          Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 32 of 33




                            THIRTY-THIRD DEFENSE

      Defendant reserves the right to plead other affirmative defenses which may

become known during its continuing investigation and during discovery in this case.

      WHEREFORE, Defendant respectfully requests that:

      (a)     The Complaint be dismissed;

      (b)     Judgment be entered for Defendant;

      (c)     Plaintiff take nothing;

      (d)     Defendant be awarded its costs in defending this matter; and

      (e)     Defendant be awarded such other and further relief as this Court deems

proper.

      Respectfully submitted this 26th day of March, 2021.


                                        CONSTANGY, BROOKS, SMITH &
                                        PROPHETE, LLP

                                        /s/ W. Jonathan Martin, II
                                        W. JONATHAN MARTIN, II
                                        Georgia Bar No. 474590
                                        PATRICIA-ANNE BROWNBACK
                                        Georgia Bar No. 564294
577 Mulberry St., Suite 710
PO Box 1975
Macon, GA 31202
(478) 750-8600
jmartin@constangy.com
pbrownback@constangy.com

                                         32
        Case 5:21-cv-00107-TES Document 7 Filed 03/26/21 Page 33 of 33




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing ANSWER

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

      Adian R. Miller
      Barrett & Farahany
      Suite 500
      1100 Peachtree St., N.E.
      Atlanta, GA 30309
      adian@justiceatwork.com

      This 26th day of March, 2021.

                                       CONSTANGY, BROOKS, SMITH &
                                       PROPHETE, LLP

                                       /s/ W. Jonathan Martin, II
                                       W. JONATHAN MARTIN, II
                                       Georgia Bar No. 474590

577 Mulberry St., Suite 710
PO Box 1975
Macon, GA 31202
(478) 750-8600
jmartin@constangy.com




                                          33
